Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Moore Reg. No. 39779 on 07/08/2022. 
   
The following claims have been amended as follows: 

1. 	(Currently amended) At a computing system, a method of providing transition-related assistance during a presentation, the method comprising:
during a rehearsal of the presentation, 
receiving content of the presentation, wherein the content comprises a user input specifying a transition, wherein the user input comprises a manual action selected from (1) manually advancing the presentation to a later portion of the presentation or to a previous portion of the presentation, (2) manually initiating or stopping playback of a media element, (3) initiating an animation, and
based on the content received, determining via a machine learning model the transition within the presentation, wherein determining the transition comprises associating the manual action with a user performance of a portion of the presentation; and
during a performance of the presentation, automatically enacting the transition when the portion of the presentation is detected.

13. 	(Currently amended) A computing system, comprising: 
a logic subsystem; and 
memory storing instructions executable by the logic subsystem to: 
while operating a presentation program in a rehearsal mode, 
receive content of a presentation being rehearsed, wherein the content comprises a user input specifying a transition, wherein the user input comprises a manual action selected from (1) manually advancing the presentation to a later portion of the presentation or to a previous portion of the presentation, (2) manually initiating or stopping playback of a media element,(3) initiating an animation, and 
based on the content received, determine via a machine learning model the transition within the presentation, wherein determining the transition comprises associating the manual action with a user performance of a portion of the presentation; and 
while operating the presentation program in a presentation mode, automatically enact the transition when the portion of the presentation is detected.

18. 	(Currently amended) At a computing system, a method of training a machine learning model, the method comprising: 
during a rehearsal of a presentation: 
receiving one or more of image data, audio data, and textual data; 
receiving user input specifying a transition within the presentation, wherein the user input comprises a manual action selected from (1) manually advancing the presentation to a later portion of the presentation or to a previous portion of the presentation, (2) manually initiating or stopping playback of a media element,(3) initiating an animation; 
using the one or more of the image data, the audio data, and the textual data and the manual action, determining a transitional trigger associated with the transition;
training the machine learning model by inputting the transitional trigger and the transition as training data to the machine learning mode; and 
during a performance of the presentation, automatically enacting the transition when the portion of the presentation is detected.


The following is the examiners reasons for allowance:

In addition to the remarks filed 06/07/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13 and 18 when taken in the context of the claims as a whole.  Specifically, the combination of providing transition-related assistance during a presentation, the method comprising during a rehearsal of the presentation, receiving content of the presentation, wherein the content comprises a user input specifying a transition, wherein the user input comprises a manual action selected from (1) manually advancing the presentation to a later portion of the presentation or to a previous portion of the presentation, (2) manually initiating or stopping playback of a media element, and (3) initiating an animation, and based on the content received, determining via a machine learning model the transition within the presentation, wherein determining the transition comprises associating the manual action with a user performance of a portion of the presentation; and during a performance of the presentation, automatically enacting the transition when the portion of the presentation is detected.
At best the prior arts of record, specifically, Topaloglu (US 20200201598 A1) teaches using machine learning on content of the slides as well as verbal cues to automatically progress slide (see ¶25 and ¶31-33) Edge et al. (US 20150132735 A1 hereinafter Edge) teaches rehearsal of presentation that help users create and deliver presentations (see ¶16)
Newly cited art Pi (US 20070171201 A1) teaches learning the timings by running through a presentation. Sivaji (US 20180129634 A1) teaches training the machine learning model based on the user interaction such as changing font and creating slides accordingly (see ¶52, ¶65).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 18 as a whole.
Thus, claims 1, 13 and 18 are allowed over the prior art of record.
Claims 3-12, 14-17 and 19-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143